Delaware The First State I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF AMENDMENT OF "WELLS FARGO MULTI-STRATEGY , LLC", CHANGING ITS NAME FROM "WELLS FARGO MULTI-STRATEGY , LLC" TO "ASGI MESIROW INSIGHT TEI FUND I, LLC", FILED IN THIS OFFICE ON THE FIRST DAY OF DECEMBER, A.D. 2011, AT 10:08 O'CLOCK A.M. STATE OF DELAWARE CERTIFICATE OF AMENDMENT 1. Name of Limited Liability Company: Wells Fargo Multi-Strategy und I, LLC 2. The Certificate of Formation of the limited liability company is hereby amended as follows: The name shall be:ASGI Mesirow Insight TEI Fund I, LLC IN WITNESS WHEREOF, the undersigned have executed this Certificate on the 1st day of December, A.D. _2011. By: /s/ Yukari Nakano Authorized Person(s) Name: Yukari Nakano Print or Type State of Delaware Secretary of State Division of Corporations Delivered 10:35 AM 12/01/2011 FILED 10:08 AM 12/01/2011 SRV 111243878 - 4548190 FILE
